Citation Nr: 1611305	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  05-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine.    

2.  Entitlement to service connection for arthritis of the pelvis, status post bilateral total hip replacements, to include avascular necrosis.  

3.  Entitlement to service connection for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to September 1966.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  New VA Examinations

The Veteran is seeking entitlement to service connection for degenerative arthritis of the thoracolumbar spine and entitlement to service connection for arthritis of the pelvis, status post bilateral total hip replacements, to include avascular necrosis.  

In April 2014, the Board remanded these issues and instructed the RO to schedule the Veteran for new VA examinations of his low back and hip/pelvis.  The purpose of these new examinations was to clarify whether any of the Veteran's current disorders were caused or aggravated by his military service.  To ensure that the VA examiners addressed all of the deficiencies of the prior VA examination reports, the Board notified the examiners of the following findings:

As a paratrooper in service, the Veteran did sustain repeated traumas through hard landings during jumps.  The impacts would have affected his lower extremities (ankles and knees) as well as his hips and low back due to the established landing method employed by the United States military.  Paratroopers using the standard round canopy, as was used during the Veteran's service, were trained to land upright, legs firmly together, and then to collapse to the side and roll onto the hips and low back to distribute the not-inconsiderable force of landing over a larger area.

The Veteran did not sustain any documented, serious acute injuries to the hips or backs, though he does competently and credibly report repeated nagging pains, such as from the "pinched nerve" and recurrent low back pain he described at his examination on separation from service.

Also, the Veteran sustained a serious acute injury of his right hip and low back in June 1982, when falling off a truck at work.  Avascular necrosis of the right hip was diagnosed in July 1982; degenerative changes of the lumbar spine were diagnosed in 1991.  He underwent a right hip replacement in 1994, and a left hip replacement in 1997.  Finally, treatment records reflect a long history of alcohol abuse, from after service to approximately 1998.

The Board instructed the examiners to identify all of the disorders affecting the Veteran's low back and hip/pelvis.  The Board then asked the examiners to provide medical opinions addressing whether any disorders found on examination were caused or aggravated by the Veteran's military service.  In doing so, the Board specifically required the examiners to acknowledge the above factual findings. 

In September 2014, the Veteran was afforded a VA thoracolumbar spine examination.  The VA examiner was asked to specifically address the impact of established traumas to the low back as a paratrooper, the in-service reports of recurrent low back pain, and post-service lay reports of ongoing low back pain from soon after service, as well as the established 1982 low back injury.  After reviewing 

the evidence of record and evaluating the Veteran, the examiner reported that the Veteran had degenerative arthritis of the spine since 1991.  The examiner opined that the Veteran's degenerative arthritis of the spine was "less likely than not" incurred in or caused by his military service or any incident therein.  In support of this conclusion, the examiner stated, "I do not find factual evidence that [the Veteran] was treated for a chronic back problem in service."  However, the examiner did not discuss any of the Veteran's lay statements concerning the circumstances surrounding the onset and duration of his symptoms, and the examiner did not acknowledge the Board's previous findings that the Veteran sustained repeated traumas through hard landings during parachute jumps, that the impacts from these jumps would have affected his lower extremities (ankles and knees), as well as his hips and low back, due to the established landing method employed by the military, and that the Veteran has competently and credibly reported that he experienced repeated nagging pains, such as from the "pinched nerve," as well as the recurrent low back pain he described at his examination on separation from service.

In October 2014, the Veteran was afforded VA hip and peripheral nerve examinations.  The VA examiner was asked to specifically address the impact of established traumas to the hips as a paratrooper, the history of alcohol abuse from at least 1969 to 1998, and the established 1982 work-related injury.  After reviewing the evidence of record and evaluating the Veteran, the examiner noted that the Veteran had a history of bilateral hip avascular necrosis and degenerative joint disease, status post total hip replacement.  The examiner opined that the Veteran's current residuals were "less likely than not" caused or aggravated by the Veteran's military service and that "[t]he military did NOT in any way contribute to the development or severity of the pelvic/hip conditions."  As part of the rationale in support of this opinion, the examiner stated, "There is no evidence of record that the veteran sustained trauma to the hips as a (basic) paratrooper."  However, the examiner did not discuss any of the Veteran's lay statements concerning the circumstances surrounding the onset and duration of his symptoms, and it appears that the examiner ignored the Board's factual findings regarding the in-service trauma the Veteran sustained as a result of his parachute jumps, as well as the fact 

that his lay statements were competent and credible evidence that he experienced repeated nagging pains, such as from the "pinched nerve," and the recurrent low back pain he described at his examination on separation from service.

Although both VA examiners correctly observed that the Veteran's service treatment records are silent for low back and pelvis/hip treatment during service, the Board finds that the September 2014 and October 2014 VA medical opinions are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, the Board finds that neither VA examiner addressed the Veteran's competent and credible lay statements concerning the circumstances surrounding the onset and duration of his symptoms.  Lastly, the Board observes that neither examiner followed the Board's remand instructions to discuss whether those established traumas as a paratrooper had an impact on his current disorders in light of the Board's previous finding that the Veteran sustained repeated traumas through hard landings during jumps and that such impacts would have affected his lower extremities (ankles and knees) as well as his hips and low back due to the established landing method employed by the military.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand confers on a claimant, as a matter of law, the right to compliance with the remand order).

Without a proper discussion of the Veteran's lay statements and the Board's previous finding concerning the repeated traumas sustained by the Veteran as a result of his parachute jumps, the Board concludes that the September 2014 VA examiner's medical opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the service treatment records to provide a negative opinion).  Accordingly, the RO must schedule the Veteran for appropriate examinations that explicitly comply with the Board's remand directives below.


B.  Intertwined Issue

The Veteran is also seeking entitlement to service connection for radiculopathy of the right lower extremity.  

During the Veteran's September 2014 VA thoracolumbar spine examination, the examiner indicated that there were no signs or symptoms of radiculopathy of any extremity.  Likewise, the examiner who conducted the Veteran's October 2014 VA peripheral nerve examination did not find any objective evidence of a peripheral nerve condition affecting the Veteran's right lower extremity.  Nevertheless, the Board finds that the issue of entitlement to service connection for radiculopathy of the right lower extremity is inextricably intertwined with the other issues on appeal and observes that any new findings during the thoracolumbar spine and hip/pelvis examinations could potentially impact the adjudication of this issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, it must be remanded with the other issues on appeal.

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate examination to determine whether the Veteran's thoracolumbar spine disorder, diagnosed as degenerative arthritis of the spine, is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner for review in conjunction with the examination and the examiner must indicate that these records were reviewed. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must identify all current disabilities of the lumbar spine, including the presence of degenerative joint and disc diseases.  The examiner must also indicate whether the Veteran has radiculopathy of the right lower extremity, or any other neurologic disorders associated to the Veteran's low back disorder.  For each identified condition, the examiner must provide a medical opinion addressing whether that any currently or previously diagnosed low back disorder resulted from his military service or any incident therein.  

In providing this opinion, the examiner must acknowledge the findings previously made by the Board:

(i)  As a paratrooper in service, the Veteran sustained repeated traumas through hard landings during jumps.  The impacts would have affected his lower extremities, as well as his hips and low back due to the established landing method employed by the United States military.  Paratroopers using the standard round canopy, as was used during the Veteran's service, were trained to land upright, legs firmly together, and then to collapse to the side and roll onto the hips and low back to distribute the not-inconsiderable force of landing over a larger area.

(ii)  The service treatment records do not document any serious acute injuries to the hips or back, although the Veteran reports repeated nagging pains, such as from the "pinched nerve" and recurrent low back pain he described at his examination on separation from service.

(iii)  The Veteran sustained a serious acute injury of his right hip and low back in June 1982, when falling off a truck at work.  Avascular necrosis of the right hip was diagnosed in July 1982; degenerative changes of the lumbar spine were diagnosed in 1991.  He underwent a right hip replacement in 1994, and a left hip replacement in 1997.  

Thereafter, the examiner must specifically discuss the impact of established traumas to the low back as a paratrooper, the in-service reports of recurrent low back pain, and post-service lay reports of ongoing low back pain from soon after service, as well as the established 1982 low back injury.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must also be afforded an appropriate examination to determine whether the Veteran's arthritis of the pelvis, status post bilateral total hip replacements, to include avascular necrosis, is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner for review in conjunction with the examination and the examiner must indicate that these records were reviewed. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide a medical opinion addressing whether the Veteran's arthritis of the pelvis, status post bilateral total hip replacements, to include avascular necrosis, resulted from his military service or any incident therein.  

In providing this opinion, the examiner must acknowledge the findings previously made by the Board:

(i)  As a paratrooper in service, the Veteran sustained repeated traumas through hard landings during jumps.  The impacts would have affected his lower extremities, as well as his hips and low back due to the established landing method employed by the United States military.  Paratroopers using the standard round canopy, as was used during the Veteran's service, were trained to land upright, legs firmly together, and then to collapse to the side and roll onto the hips and low back to distribute the not-inconsiderable force of landing over a larger area.

(ii)  The service treatment records do not document any serious acute injuries to the hips or back, although the Veteran reports repeated nagging pains, such as from the "pinched nerve" and recurrent low back pain he described at his examination on separation from service.

(iii)  The Veteran sustained a serious acute injury of his right hip and low back in June 1982, when falling off a truck at work.  Avascular necrosis of the right hip was diagnosed in July 1982; degenerative changes of the lumbar spine were diagnosed in 1991.  He underwent a right hip replacement in 1994, and a left hip replacement in 1997.  

Thereafter, the examiner must specifically address the impact of established traumas to the hips as a paratrooper and the established 1982 work-related injury.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

